           Case 5:20-cr-00014-F Document 70 Filed 12/14/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                    )
                                             )
              Plaintiff,                     )
                                             )
v.                                           )          Case No. CR 20-14-F-1
                                             )
TARENCE D. McLANE,                           )
                                             )
              Defendant.                     )

         MOTION FOR EXTENSION OF TIME TO FILE OBJECTIONS
          TO INITIAL PRESENTENCE REPORT (THIRD MOTION)

       Counsel for Defendant, Tarence D. McLane, moves for an extension of time of 10

days from December 14, 2020 within which to make his objections to the initial

presentence report. As grounds for this motion, counsel states that he sought, and

received, a previous extension of time of 14 days to file objections, and a previous

extension of 7 days. Counsel has been unable to complete the objections at this time

because he has been working on a Tenth Circuit brief due on December 21, 2020, which

is taking longer to complete than counsel anticipated. United States v. Dwayne Edward

Rasmussen, No. 20-6101 and was also preparing for a motion hearing in a federal murder

case set for December 16, 2020, until counsel received notice on December 14 that the

hearing date was being stricken. United States v. Patrick Dwayne Murphy, E.D. OK No.

CR 20-78-RAW.

       Counsel for Mr. McLane has not yet had an opportunity to determine whether the

government would object (or not object) to this motion..

                                             1
           Case 5:20-cr-00014-F Document 70 Filed 12/14/20 Page 2 of 2




       Based on the foregoing, counsel for Mr. McLane requests an additional 10 days, or

until December 24, 2020, to file objections to the initial presentence report.

                                                  Respectfully submitted,

                                                  /s/ David Autry
                                                  David Autry, OBA #11600
                                                  1021 N.W. 16th Street
                                                  Oklahoma City, OK 73106
                                                  (405) 521-9600
                                                  (405) 521-9669 [fax]
                                                  dbautry77@gmail.com

                                                  Lawyer for Defendant,
                                                  Tarence D. McLane

                       Certificate of Electronic Service and Filing

       This is to certify that on this 14th day of December 2020, I caused the foregoing
instrument to be filed with the Clerk of the Court using the ECF System for filing, with
electronic service to be made via CM/ECF to Thomas Snyder, AUSA, and to all other
counsel of record. To counsel’s knowledge, there are no non-ECF registrants who are
counsel in this case.

                                                  /s/ David Autry




                                             2
